Exhibit 99.1 Agreement Party A: China Ceetop.com, Inc Party B: Lifang Yang Under the "Contract Law of the People's Republic of China" and other relevant laws and regulations, both Parties reach to a consensus that Party B shall provide a report (including electronic documents) regarding to "Producing and sales analysis of China’s consumer electronics " to Party A and do a market research according to the following conditions: 1. Project name: " Producing and sales analysis of China’s consumer electronics” 2. Main Services: a.Survey on National Consumer electronics manufacturers. b.Analysis on the overall consumer electronics market (including case studies). c.Analysis on the market share, consumption habits and consumption levels of personal consumer electronics products. d.Research and analysis on online shopping market of personal consumer electronics. e.Quarterly project proposals (including project forecast, target customer analysis, marketing ideas, etc.). 3. Ways to conduct the survey: questionnaires; direct investigation; consult investigation; site investigation;, all other forms of investigation. 4. Period of the service: April 25, 2011 to May 1, 2013. 5. Way of Payment: Party A shall issue 300,000 shares to Party B as payment. 6. The rights and obligations of Party A: a.Right: the right to request Party B to submit the results of the project in accordance with the contract; the right to supervise and inspect on Party B’s services at any time; the right to request Party B to adjust its services during the period; the right to request Party B to provide necessary project information and guidance. b.Obligations: Within three days after the commencement of the contract, Party A should provided all the current market activity documents, files, notes, vendor information and related technical information product descriptions, data and materials or samples to Party B. 7. Rights and obligations of Party B: a.Right: Get Party A's technical information, data, materials and samples; Get paid after delivering the report which meet the requirements of this contract. b.Obligations: Party B shall complete the technical advisory services contract in person; If Party B delegate the service to third parties without the written consent from Party A, party A has the right to refuse to pay compensation and unilaterally terminate the contract. 1 8. The acceptance of a research project: a.Party B should conduct the research work in accordance with the requirement of the agreement and submit the quarterly investigation report and related documents to Party A in the first week of the first month of each quarter, in accordance with the agreed protocols and annexes. b.Party A should check the research report received within 7 working days from the date of the contract in accordance with the standards for acceptance, if both sides confirmed that it is unqualified, Party B shall added or modified the research reports and shall submit the revised version within 7 working days, or Party B shall bear the liability. 9. Ownership and confidentiality of the reports a.Party B shall not use or permit the third parties to use all the reports completed during the research project including analysis reports, analyze data and analyze conclusions under the period of this agreement without the consent of Party A. b.In the period of the contract, all the raw data obtained, all the work and related information for Party A belongs to Party A, Party B shall bear the obligation of confidentiality and to secret the information, including but not limited to drawings, diagrams, data and so on. The clause hereof shall survive the expiration or earlier termination of the Agreement and continue to bind the Parties. 10. Miscellaneous a.If the party is rendered unable by force majeure to perform or comply fully or in part with any obligations or condition of this contract, it should be solved by the negotiation between both parties. If not, it should be submitted to the court where Party A located. b.There are four original copies of this contract. Party A shall keep two, Party B keep two. Client (Party A): Trustee (Party B): April 03, 2011 (This is the translation of the original version in Chinese) 2 3
